DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I. Claims 1-14 and 19-20, are drawn to an apparatus comprising: a printed circuit board stack comprising; a first and second substrate and a pre-preg layer disposed between the first and second substrate, a power device comprising a substrate embedded within the printed circuit board stack and a vapor chamber partially embedded within the stack and coupled to the power device,  generally classified in H05K 1/185, H05K 1/0272 and H01L 23/427.
II. Claims 15-18, drawn to process of making a printed circuit board stack by forming a first and second substrate with prepreg layer formed in between, machining a cavity within the printed circuit board and embedding a power device coupled to the vapor chamber within the cavity, etching the first and second substrate and machining the pre-preg layer, generally classified in H05K 3/044, H05k 3/4697 and H01L 25/50.
Inventions I and II are directed to related distinct products. 
1 - The process as claimed can be practiced by an apparatus that is materially different from the claimed apparatus, or by hand; 
2 – the apparatus as claimed can be used to practice a process that is materially different from the claimed process.
See (MPEP § 806.05(e)).  
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  
See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are distinct products as;  
invention I, is drawn to an apparatus comprising; a printed circuit board comprising a pre-preg layer disposed in between a first and second major substrate and a power device comprising a substrate coupled to a vapor chamber and embedded within a recess within the printed circuit board stack . 
Invention II,  however is drawn to process of making a product & product made by a process, making a printed circuit board by forming a first and second major substrate, with a pre-preg layer formed in between, machining a cavity within the printed circuit board and coupling a power device to a vapor chamber and embedding the power device and the vapor chamber within the cavity, etching the first and second substrate and machining the pre-preg layer.
	The examiner has required restriction between product or apparatus Claims and process Claims. Where Applicant elects Claims directed to the product/apparatus, and all product/apparatus Claims are subsequently found allowable, withdrawn process Claims that include all the limitations of the allowable product/apparatus Claims should be considered for rejoinder. All Claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus Claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus Claims and the rejoined process Claims will be withdrawn, and the rejoined process Claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined Claims must meet all criteria for patentability including the requirements of 35 U.S.C.  § 101, § 102, § 103 and § 112. 
Until all Claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus Claims and process Claims may be maintained. Withdrawn process Claims that are not commensurate in scope with an allowable product/apparatus Claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process Claims should be amended during prosecution to require the limitations of the product/apparatus Claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
	(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention;
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (I) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the Claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If Claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR A. JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on M-F 6:30 am -2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835